Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
1.	This action is responsive to communication filed on: 20 May 2022 with acknowledgement of an original application filed on 4 June 2019.
2.	Claims 1-20 are currently pending.  Claims 1, 13, and 20, are independent claims.  Claims 1, 13, and 20, have been amended 
Response to Arguments

3.	Applicant's arguments filed 20 May 2022 have been fully considered however they are moot due to new grounds of rejection necessitated by applicant’s amendments to the claims.  The 101 rejection is withdrawn due to amendment of the claims.
Claim Rejections – 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


5.	Claims 1-5, 7-15, and 17-20, rejected under 35 U.S.C. 103 as being unpatentable over Fischer et al. U.S. Patent Application Publication No. 2013/0297097 (hereinafter ‘097) in view of Rajeevalochana et al. U.S. Patent Application Publication No. 2014/0274023 (hereinafter ‘023) in further view of Wigton et al. U.S. Patent Application Publication No. 2015/0264558 (hereinafter ‘558) in further view of Polisson et al. U.S. Patent Application Publication No. 2018/0050698 (hereinafter ‘698).
	As to independent claim 1, “A system comprising: a hardware processor; a memory device operably coupled to the hardware processor; the hardware processor operable to at least perform: estimate a user's cognitive state of a user who is using a device; based on past history of use of the device and the estimated user's cognitive state” is taught in ‘097 Abstract and paragraphs 4 and 8, note detecting distracted driving is interpreted equivalent to a ‘cognitive state of a user’, note the hardware processor, memory coupled to the hardware process is the mobile device or smartphone;the following is not explicitly taught in ‘097:
	“detect a possible deleterious user action on the device” however ‘023 teaches detecting when the driver is texting (i.e. deleterious user action) in the Abstract and paragraphs 14-16; 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention of a safe driving monitoring system taught in ‘097 to include a means to detect deleterious user actions such as texting while driving an automobile and prevent (amelioration action).  One of ordinary skill in the art would have been motivated to perform such a modification because while preventing or deterring a driver of a vehicle from texting or using other distracting features of a mobile phone, it also an objective not to prevent passengers from texting or using the other features of the phone see ‘023 paragraph 5.
Although ‘097 suggests the user is prevented from texting for a period of time in paragraph 43, since ‘097 does not specify disabling the feature for time period P, it could be argued the following is not explicitly taught in ‘023 and ‘097:
	“based on the detected possible deleterious user action on the device, cause the device to perform an amelioration action for a time period P” however ‘558 teaches a user would be prevented from using the application (i.e. performing an amelioration action) for a period of time in paragraph 30;
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention of a safe driving monitoring system taught in ‘097 and ‘023 to include a means prevent a user from user from using an application on a mobile device for a period of time.  One of ordinary skill in the art would have been motivated to perform such a modification because distracted driving behavior has grown to epidemic proportions see ‘558 paragraphs 3-8.
the following is not explicitly taught in ‘097, ‘023, ‘558:
	“wherein the device is caused to trigger the amelioration action to autonomously protect itself” however ‘698 teaches and method of educating and reducing risk to inexperienced drivers (i.e. protecting itself) by performing autonomous driving when dangerous situation to prevent a collision in the Abstract, paragraphs 1, 6-7, and 58-61. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention of a safe driving monitoring system taught in ‘097, ‘558, and ‘023 to include a means trigger the device to autonomously protect itself.  One of ordinary skill in the art would have been motivated to perform such a modification to prevent property damage or injury that can be mitigated by autonomous vehicle driving systems see ‘698 paragraph 4.

	As to dependent claim 2, “The system of claim 1, wherein the hardware processor is part of the device” is taught in ‘097 Abstract and paragraph 4.
	As to dependent claim 3, “The system of claim 1, wherein the hardware processor is communicatively coupled to the device” is shown in ‘097 Abstract and paragraph 4.
	As to dependent claim 4, “The system of claim 1, wherein the user's cognitive state is determined based on at least current characteristics captured of the user” is disclosed in ‘023 paragraph 16 and 23.
	As to dependent claim 5, “The system of claim 1, wherein the amelioration action includes at least deactivating a feature on the device” is taught in ‘023 paragraph 16.
As to dependent claim 7, “The system of claim 1, wherein the amelioration action includes at least requesting a challenge test to be performed in accessing a feature on the device” is shown in ‘023 paragraph 15. 
As to dependent claim 8, “The system of claim 1, wherein the amelioration action includes at least hiding an icon on a graphical user interface associated with the device” is taught in ‘558 paragraph 31.
	As to dependent claim 9, “The system of claim 1, wherein the amelioration action includes at least playing music” is taught in ‘558 paragraph 30, note playing audio warning is interpreted equivalent to ‘playing music’.
	As to dependent claim 10, “The system of claim 1, wherein the time period is determined based on at least a duration of the estimated user's cognitive state associated with the possible deleterious user action on the device” is disclosed in ‘558 paragraph 30.
	As to dependent claim 11, “The system of claim 1, wherein the hardware processor allows for overriding of the amelioration action” is shown in ‘558 paragraph 30, note the user is allowed to continue.
	As to dependent claim 12, “The system of claim 1, wherein the hardware processor shares the estimated user's cognitive state and the amelioration action with another device via a communication network” is taught in ‘097 Abstract, paragraphs 1, 4, and 6-10.
	As to independent claim 13, “A computer-implemented method comprising: estimating a user's cognitive state of a user who is using a device; based on past history of use of the device and the detected user's cognitive state” is taught in ‘097 Abstract and paragraphs 4 and 8, note detecting distracted driving is interpreted equivalent to a ‘cognitive state of a user’, note the hardware processor, memory coupled to the hardware process is the mobile device or smartphone;the following is not explicitly taught in ‘097:
	“detecting a possible deleterious user action on the device” however ‘023 teaches detecting when the driver is texting (i.e. deleterious user action) in the Abstract and paragraphs 14-16; 	
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention of a safe driving monitoring system taught in ‘097 to include a means to detect deleterious user actions such as texting while driving an automobile and prevent (amelioration action).  One of ordinary skill in the art would have been motivated to perform such a modification because while preventing or deterring a driver of a vehicle from texting or using other distracting features of a mobile phone, it also an objective not to prevent passengers from texting or using the other features of the phone see ‘023 paragraph 5.
Although ‘097 suggests the user is prevented from texting for a period of time in paragraph 43, since ‘097 does not specify disabling the feature for time period P, it could be argued the following is not explicitly taught in ‘023 and ‘097:
	“based on the detected possible deleterious user action on the device, causing performing of an amelioration action for a time period P” however ‘558 teaches a user would be prevented from using the application (i.e. performing an amelioration action) for a period of time in paragraph 30;
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention of a safe driving monitoring system taught in ‘097 and ‘023 to include a means prevent a user from user from using an application on a mobile device for a period of time.  One of ordinary skill in the art would have been motivated to perform such a modification because distracted driving behavior has grown to epidemic proportions see ‘558 paragraphs 3-8.
the following is not explicitly taught in ‘097, ‘023, ‘558:
	“wherein the device is caused to trigger the amelioration action to autonomously protect itself” however ‘698 teaches and method of educating and reducing risk to inexperienced drivers (i.e. protecting itself) by performing autonomous driving when dangerous situation to prevent a collision in the Abstract, paragraphs 1, 6-7, and 58-61. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention of a safe driving monitoring system taught in ‘097, ‘558, and ‘023 to include a means trigger the device to autonomously protect itself.  One of ordinary skill in the art would have been motivated to perform such a modification to prevent property damage or injury that can be mitigated by autonomous vehicle driving systems see ‘698 paragraph 4.

	As to dependent claim 14, “The computer-implemented method of claim 13, wherein the user's cognitive state is determined based on at least current characteristics captured of the user” is disclosed in ‘023 paragraph 16 and 23.
	As to dependent claim 15, “The computer-implemented method of claim 13, wherein the amelioration action includes at least deactivating a feature on the device” is taught in ‘023 paragraph 16.
	As to dependent claim 17, “The computer-implemented method of claim 13, wherein the amelioration action includes at least requesting a challenge test to be performed in accessing a feature on the device” is shown in ‘023 paragraph 15.
	As to dependent claim 18, “The computer-implemented method of claim 13, wherein the time period is determined based on at least a duration of the estimated user's cognitive state associated with the possible deleterious user action on the device” is disclosed in ‘558 paragraph 30.
	As to dependent claim 19, “The computer-implemented method of claim 13, wherein the hardware processor shares the estimated user's cognitive state and the amelioration action with another device via a communication network” is taught in ‘097 Abstract, paragraphs 1, 4, and 6-10.
	As to independent claim 20, this claim is directed to a computer program product comprising a computer readable storage medium executing the method of claim 13; therefore, it is rejected along similar rationale.

6.	Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Fischer et al. U.S. Patent Application Publication No. 2013/0297097 (hereinafter ‘097) in view of Rajeevalochana et al. U.S. Patent Application Publication No. 2014/0274023 (hereinafter ‘023) in further view of Wigton et al. U.S. Patent Application Publication No. 2015/0264558 (hereinafter ‘558) in further view of Wigton et al. U.S. Patent Application Publication No. 2015/0264558 (hereinafter ‘558) in further view of Polisson et al. U.S. Patent Application Publication No. 2018/0050698 (hereinafter ‘698) in further view of Vander Veen et al. U.S. Patent Application Publication No. 2012/0244840 (hereinafter ‘840).
	As to dependent claim 6, the following is not explicitly taught in ‘097, ‘558, ‘698 and ‘023: “The system of claim 1, wherein the amelioration action includes at least password protecting a feature on the device” however ‘840 teaches requiring a user to input a password in paragraph 35.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention of a safe driving monitoring system taught in ‘097, ‘558, ‘698, and ‘023 to include a means to require a password to inhibit users from using some functionality on a mobile device while driving a motor vehicle.  One of ordinary skill in the art would have been motivated to perform such a modification because inhibiting users from typing messages while operating a motor vehicle is highly desirable see ‘940 paragraph 7.  In addition, the ‘840 reference is cited in the ‘023 reference see ‘023 paragraph 8.
	As to dependent claim 16, “The computer-implemented method of claim 13, wherein the amelioration action includes at least password protecting a feature on the device” is taught in ‘840 paragraph 35.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ellen Tran whose telephone number is (571) 272-3842.  The examiner can normally be reached from 7:30 am to 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
		If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Pwu can be reached at (571) 272-6798.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ELLEN TRAN/Primary Examiner, Art Unit 2433                                                                                                                                                                                                        5 August 2022